ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                 )
                                             )
Archer Western Aviation Partners             ) ASBCA Nos. 62035-ADR, 62047-ADR
                                             )            62387-ADR, 62388-ADR
                                             )
Under Contract No. W912DQ-14-C-4006          )

APPEARANCE FOR THE APPELLANT:                   Steven D. Meacham, Esq.
                                                 Peel Brimley LLP
                                                 Henderson, NV

APPEARANCES FOR THE GOVERNMENT:                 Michael P. Goodman, Esq.
                                                 Engineer Chief Trial Attorney
                                                Virginia Murray, Esq.
                                                David Gasvoda, Esq.
                                                 Engineer Trial Attorneys
                                                 U.S. Army Engineer District, Kansas City

                              ORDER OF DISMISSAL

      The dispute has been settled. These appeals are dismissed with prejudice.

      Dated: August 9, 2022



                                              JAMES SWEET
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62035-ADR, 62047-ADR, 62387-
ADR, 62388-ADR, Appeals of Archer Western Aviation Partners, rendered in
conformance with the Board’s Charter.

       Dated: August 9, 2022


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2